Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00128-CV

                            NEWPORT CLASSIC HOMES, LP, LLC,
                                       Appellant

                                                  v.

                                         Rafael LAGUNES,
                                              Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-02113
                            Honorable Rosie Alvarado, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 28, 2018

DISMISSED

           On March 1, 2018, Newport Classic Homes, LP, LLC filed a notice of appeal, stating that

it intended to appeal from the trial court’s order signed February 9, 2018. On March 15, 2018,

appellant filed a motion to dismiss this appeal, stating that its notice of appeal was mistakenly filed

and it does not wish to pursue an appeal. Appellant’s motion contains a certificate of service to

appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                   PER CURIAM